*133The judgment of the Supreme Court was entered November 25th 1878,
Per Curiam.
It is well settled that in the case of an ancillary administration in this state of the estate of a decedent whose domicile was in another state or country, the Orphans’ Court, after having paid all lawful claimants on the fund who are citizess and residents of Pennsylvania, must direct the balance to be paid to the administrator of the domicile. This may sometimes operate hardly, as it seems to do on the appellant in this case, who fears that she is barred by not having put in her claim in time to the foreign administrator. That she must impute to her own mistake or neglect. But the general rule is a just and wise one. On any other we might give preference to one creditor over another, and debar, perhaps, those interested in the decedent’s estate from availing themselves of a legal defence to the claim. The matter of the first assignment does not seem to have been made an exception in the court below ; if it had been, no doubt the required authentication of the record of the grant of administration in Iowa could have been obtained.
Decree affirmed, and appeal dismissed at the costs of the appellant.